Title: To James Madison from Langdon Cheves, 7 February 1820
From: Cheves, Langdon
To: Madison, James


                
                    Dear Sir,
                    Philada. 7 Feby 1820
                
                I take the liberty to introduce to your Acquaintance & to recommend to your Notice Mr. John Labouchere. Mr. L. has visited the United States for the Purpose of becoming Acquainted with the Country & its distinguished men, I can not therefore do him a greater favour than to make him Acquainted with you. Mr. L. is a Very intelligent & interesting Young Gentleman. He is the Son of Mr Labouchere who is at the head of the great house of Hope & Co. of Amsterdam & the Nephew of Alexander Baring Esquire; And Appears to have those good feelings & favourable prepossessions towards our Country for which his Uncle has been so much distinguished. I beg leave to use the Occasion to renew assurances of the high Consideration and Attachment with Which I have the honor to be, Dear Sir, Yr. Obt St
                
                    Langdon Cheves
                
            